Exhibit 10.8.1

Pacific Capital Bancorp

Directors Stock Option Agreement

This confirms the grant by Pacific Capital Bancorp (the “Company”) of a stock
option to the Director identified below (“Optionee”) on the terms and conditions
set forth below and of the 1996 Directors Stock Option Plan (the “Plan”), the
terms of which are incorporated herein.

 

1. Name of Optionee.   

 

 

2. Date of Grant.   

 

3. Number of Shares.                                  shares of Common Stock

4. Exercise Price.                      Dollars ($            ) per share.

5. Type of Option. The Option is a Non-Qualified Stock Option and is not
afforded favorable treatment for income tax purposes.

6. Term of Option. The term of the Option will begin as of the date of grant set
forth above and, unless sooner terminated in accordance with the terms of the
Plan, will expire five (5) years after the date of grant.

7. Expiration. The Option is subject to termination prior to the expiration of
the term of the Option set forth above in the event that Optionee ceases to be a
Director of the Company or any of its subsidiaries or the occurrence of certain
other events specified in the Plan.

8. Exercise. Except as otherwise specifically provided in the Plan, the Option
may not be exercised in whole or in part prior to the expiration of six
(6) months after the date of grant of the Option. Thereafter the Option may be
exercised in whole or in part at any time and from time to time during the term
of the Option.

9. Restriction on Transfer of Option. Except as otherwise specifically permitted
in the Plan, Optionee may not transfer all or any portion of his/her interest in
the Option other than by will or the laws of descent and distribution.

10. Acknowledgement by Optionee. Optionee acknowledges that (a) he/she has
received and reviewed a copy of the Plan and (b) the provisions of the Plan are
applicable to the Option.

11. Spousal Consent. If Optionee is married, Optionee shall have his/her spouse
execute and deliver to the Company a Spousal Consent in the form attached
hereto.

 

1



--------------------------------------------------------------------------------

12. Terms of Agreement. Wherever the form of this Agreement provides for the
inclusion of additional information, such as the addition of Optionee’s name in
Section 1 above, such additional information may be added as hand-written
information, such information shall be deemed to be part of this Agreement for
all purposes and, by his or her execution of this Agreement, Optionee shall be
deemed to have accepted such additional information.

 

“COMPANY”:      “OPTIONEE”: PACIFIC CAPITAL BANCORP      By:  

 

    

 

       Signature of Optionee Its:  

 

     Address of the Company:      Address of Optionee 1021 Anacapa Street     

 

PO Box 60839     

 

Santa Barbara, CA 93160-0839     

 

Attn:  

 

    

 

2



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

I acknowledge that I have read the foregoing Directors Stock Option Agreement
(the “Agreement”) and the 1996 Directors Stock Option Plan which is a part of
the Agreement, and that I know their contents. I am aware that the Option will
vest over a period of time. I hereby approve of the provisions of the Agreement
and agree that I will take no action at any time to hinder operation of the
Agreement.

 

Date:  

 

   

 

  ,       spouse of   

 

 

3